Citation Nr: 0018010	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an effective date earlier than June 15, 
1991, for the assignment of a 100 percent evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to April 
1981.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York, that denied the veteran's application to reopen a claim 
for an effective date earlier than June 15, 1991, for a 100 
percent evaluation for schizophrenia on the basis that new 
and material evidence had not been submitted sufficient to 
reopen the claim.

In the veteran's substantive appeal received in August 1991, 
he requested to attend a hearing at a local RO before a 
member of the Board.  However, in subsequent correspondence 
dated in December 1999 and April 2000, the veteran indicated 
that he no longer wanted a hearing and requested that his 
case be forwarded directly to the Board for a decision.  The 
case was forwarded to the Board shortly thereafter.


FINDING OF FACT

The veteran's application to reopen a claim for an effective 
date earlier than June 15, 1991, for a 100 percent evaluation 
for schizophrenia seeks a benefit not provided by law.


CONCLUSION OF LAW

There is no legal basis for entitlement to an effective date 
earlier than June 15, 1991, for the award of a 100 percent 
evaluation for schizophrenia based on new and material 
evidence.  38 U.S.C.A. §§ 5110, 7105(d)(5) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A brief summary of the record shows that in June 1984 the RO 
granted service connection for schizophrenia and assigned a 
10 percent evaluation effective April 10, 1981, and a 30 
percent evaluation effective December 2, 1981.  

In July 1990 the veteran filed a claim for an increased 
rating for schizophrenia.  

In an August 1990 rating decision the RO continued the 30 
percent evaluation which the veteran appealed.

Following certification of the appeal, the appeal went before 
the Board in January 1992 at which time the Board remanded 
the case to the RO for further evidentiary development.

In a February 1994 rating decision the RO granted the veteran 
a temporary total rating under 38 C.F.R. § 4.29 for 
schizophrenia from June 15, 1991, and a 100 percent rating 
for schizophrenia from August 1, 1991.

In March 1995 the appeal was once again before the Board at 
which time the Board recharacterized the issue as entitlement 
to an evaluation in excess of 30 percent for chronic 
schizophrenia prior to June 15, 1991.  In rendering a 
decision on this matter, the Board denied an evaluation in 
excess of 30 percent prior to June 15, 1991. 

The veteran appealed the Board's March 1995 decision to the 
Court of Appeals for Veterans Claims (then known as the Court 
of Veterans Appeals) (Court).  In a decision decided in March 
1997, the Court affirmed the Board's March 1995 decision.

In January 1998 the veteran filed an application to reopen 
his claim for an effective date earlier than June 15, 1991, 
for a 100 percent evaluation for schizophrenia asserting that 
the evaluation should go back to the date of his application 
in 1981.  He reasoned that he had been awarded social 
security disability benefits in November 1981 and was thus 
entitled to a 100 percent evaluation from VA beginning in 
1981.  The veteran enclosed a document from the Social 
Security Administration noting that he had received social 
security benefits from November 1981 to June 1987.  

II.  Legal Analysis

In determining the outcome of this appeal, it is important to 
keep in mind that the Board previously denied the veteran's 
claim for an effective date earlier than June 15, 1991, for a 
100 percent evaluation for schizophrenia in March 1995; a 
decision that was affirmed by the Court of Appeals for 
Veterans Claims (then known as the Court of Veterans Appeals) 
in March 1997 and is final.  See 38 C.F.R. § 20.1100 (1999).

The finality of the Board's March 1995 decision triggers the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
regarding new and material evidence. Such provisions state 
that the effective date for an increased rating on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (1999).  

In light of the above-noted applicable provisions, even 
assuming for the sake of argument that the veteran's 
submission of a social security record in January 1998 
establishes that he was entitled to a 100 percent rating in 
November 1981 thus constituting new and material evidence 
sufficient to reopen his claim, the veteran would not be 
entitled to a date any earlier than his January 1998 
application to reopen.  Put another way, assuming without 
deciding that the veteran was entitled to a 100 percent 
rating for schizophrenia in 1981 making 1981 the date that 
entitlement arose, the applicable effective date would be the 
date of the veteran's January 1998 application to reopen 
since this is the later of the two dates - a date which is 
well after the currently assigned date of June 15, 1991. 

In short, there is simply no authority in law which would 
permit VA to grant the veteran's claim for an effective date 
earlier than June 15, 1991, for the award of a 100 percent 
evaluation for schizophrenia based on new and material 
evidence. Accordingly, this claim must be denied.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The application to reopen a claim for an effective date 
earlier than June 15, 1991, for a 100 percent evaluation for 
schizophrenia is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

